DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/6/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borne (US 2005/0039310).
Borne discloses a securing apparatus, comprising an elongated pliable member (10); a fastener body (20) attached at a first end of the elongated pliable member, the fastener body having at least a portion with a width larger than a width of the pliable member (i.e. 
Regarding claim 2, the two connection loops (30, 40) are joined at a midpoint (32) to which the elongated pliable member is attached (see Figure 1).
Regarding claim 3, the two connection loops (30, 40) are formed from the same material as the elongated pliable member (paragraph 29). 
Regarding claim 4, the two connection loops (30, 40) are sized to allow the width of the pliable member, but not the portion of the fastener body with a width larger than the width of the pliable member to pass therethough in an unstretched conformation (i.e. loop 40 can be made smaller to eliminate 20 from passing through). 
Regarding claim 5, the two connection loops (30, 40) comprise a first connection loop (30) and a second connection loop (40), each extending from a central body (32) disposed at the second end of the elongate pliable member (see Figure 1).
Regarding claim 6, the first connection loop (30) is smaller than the second connection loop (40) (see Figure 1).
Regarding claim 7, the elongated pliable member (10) extends from the central body (32) in a direction other than generally parallel to a midline axis defined by the joining of the first connection loop and second connection loop in a common plane (see Figure 1).
Regarding claim 8, the elongated pliable member (10) extends from the central body (32) in a direction generally parallel to the first connection loop (see Figure 1).
Regarding claim 9, the central body (32) is defined by a clip that secures folded portions of the elongated pliable member to define the two connection loops (see Figure 1).

Regarding claim 11, the elongated pliable member (10) is formed from a rounded cord or a flat cord (see Figure 1).

Claim(s) 1, 3, 4, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacKay (US 607,604).
MacKay discloses a securing apparatus, comprising an elongated pliable member (a); a fastener body (c) attached at a first end of the elongated pliable member, the fastener body having at least a portion with a width larger than a width of the pliable member; and two connection loops (d,e) disposed at a second end of the elongated pliable member (see Figure 1).
Regarding claim 3, the two connection loops (e) are formed from the same material as the elongated pliable member (the loop connected e to d can be interpreted as a second loop). 
Regarding claim 4, the two connection loops (both sides of e) are sized to allow the width of the pliable member, but not the portion of the fastener body with a width larger than the width of the pliable member to pass therethough in an unstretched conformation (see Figure 1). 
Regarding claim 10, the elongated pliable member (a) is formed from an elastic material (col. 1, lines 45-50).
Regarding claim 11, the elongated pliable member (a) is formed from a rounded cord or a flat cord (see Figure 1).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
1/13/2022